OPINION OF THE COURT
Per Curiam.
Gary E. Botchman has submitted an affidavit dated March 1, *942005, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Botchman was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 27, 1987, under the name Gary Edward Botchman.
On February 15, 2005, Mr. Botchman pleaded guilty before United States Magistrate Judge Michael Orenstein in the United States District Court for the Eastern District of New York to one count of conspiracy under 18 USC § 371, a federal felony.
Mr. Botchman avers that his resignation is submitted voluntarily, free from coercion and duress, and with a full awareness of the implications of its submission, including being barred by Judiciary Law § 90 and the rules of the Second Department from seeking reinstatement for at least seven years.
Mr. Botchman concedes that he pleaded guilty as set forth above. He admits that between January 1999 and September 2001 he knowingly and intentionally conspired with others to devise a scheme to defraud a financial institution, Equicredit Corporation (hereinafter Equicredit), a mortgage banking company with a branch office in Hauppauge, New York, and to obtain money owed by and under the custody and control of Equicredit, by means of materially false and fraudulent pretenses, representations, and promises. In furtherance of the conspiracy, Mr. Botchman submitted or caused to be submitted to Equicredit, documents in support of residential mortgage loan applications, knowing that those documents contained materially false statements and representations regarding, inter alia, the true identity of the seller and the settlement agent, the period of time during which the seller owned the property prior to the sale, and the buyer’s financial information. Included among the documents were HUD-1 real estate closing statements, title reports, and deeds. Based on the false statements and representations, Equicredit was induced to disburse in excess of $3 million in loan proceeds.
Mr. Botchman avers that he committed the aforesaid acts and acknowledges that he could not successfully defend himself on the merits against charges predicated upon such acts.
Although no clients had yet asserted monetary claims against Mr. Botchman at the time he submitted his resignation, he is aware that the Court, in an order permitting him to resign, could require him to make monetary restitution to any persons whose money or property may have been misapplied, or to reimburse the Lawyers’ Fund for Client Protection for same. Mr. *95Botchman further acknowledges that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waived the right afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee for the Ninth Judicial District supports acceptance of the resignation. Inasmuch as the proffered resignation comports with applicable Court rules, it is accepted, Gary E. Botchman is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, PJ., Florio, H. Miller, Schmidt and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gary E. Botchman, admitted as Gary Edward Botch-man, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Gary E. Botchman, admitted as Gary Edward Botchman, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gary E. Botchman, admitted as Gary Edward Botch-man, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Gary E. Botchman, admitted as Gary Edward Botchman, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).